the president pronounced the court’s opinion, “ that the decree dismissing the bill of review is erroneous, inasmuch as the Court of Chancery ought to have set aside the order, setting aside that of the 27th of February, 1808, allowing the intestate for the appellant to pay in bonds the sum due, which were taken for the property sold under the will of his testator, John Johnson. The decree, therefore, dismissing the bill of review, is reversed *364with costs : and, this court proceeding to make such decree as the chancellor ought to have pronounced, it is decreed and ordered that the order of the 38th of June, 1808, be set aside ; and that the appellant pay to the appellees the sum decreed in the original decree, by assigning the bonds taken as aforesaid, so far as the same will extend; and the residue out' of the estate of the said John Guerrant, in their hands ; without prejudice, however, to any claim, or suit, they may bring for sums advanced to the appellees, or to any other of the legatees, and not included in the account taken by the commissioner in this cause.”